
	

113 S996 IS: To improve the National Flood Insurance Program, and for other purposes.
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 996
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the National Flood Insurance Program, and for
		  other purposes.
	
	
		1.DefinitionIn this Act, the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency.
		2.Maintaining risk
			 premium rates for properties purchased after the date of enactment of the
			 Biggert-Waters Flood Insurance Reform Act of 2012
			(a)In
			 generalSection 1307(g) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4014(g)) is amended—
				(1)by striking paragraph (2); and
				(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
				(b)Effective
			 dateSubsection (a) shall take effect as if enacted on the date
			 of enactment of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public
			 Law 112–141; 126 Stat. 916).
			3.Delay in flood
			 insurance rate changes
			(a)In
			 generalAny change in risk premium rates for flood insurance
			 under the National Flood Insurance Program under the amendments made by
			 sections 100205 and 100207 of the Biggert-Waters Flood Insurance Reform Act of
			 2012 (Public Law 112–141; 126 Stat. 917) to sections 1307 and 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014 and 4015) shall not take
			 effect until—
				(1)the date that is
			 180 days after the date on which the Administrator submits the report on
			 affordability under section 100236(c) of the Biggert-Waters Flood Insurance
			 Reform Act of 2012; or
				(2)if the
			 Administrator determines that the report on affordability required under
			 section 100236(c) of the Biggert-Waters Flood Insurance Reform Act of 2012
			 cannot be submitted by the date specified under such section 100236(c), the
			 date that is 180 days after the date on which the Administrator submits the
			 information under section 100236(e)(2) of such Act, as added by section 6 of
			 this Act.
				(b)Effective
			 dateSubsection (a) shall take effect as if enacted as part of
			 the Biggert-Waters Flood Insurance Reform Act of 2012.
			4.Studies of voluntary
			 community-based flood insurance options
			(a)Study
				(1)Study
			 requiredThe Administrator
			 shall conduct a study to assess options, methods, and strategies for making
			 available voluntary community-based flood insurance policies through the
			 National Flood Insurance Program.
				(2)ConsiderationsThe
			 study conducted under paragraph (1) shall—
					(A)take into
			 consideration and analyze how voluntary community-based flood insurance
			 policies—
						(i)would affect
			 communities having varying economic bases, geographic locations, flood hazard
			 characteristics or classifications, and flood management approaches; and
						(ii)could satisfy the
			 applicable requirements under section 102 of the Flood Disaster Protection Act
			 of 1973 (42 U.S.C.
			 4012a); and
						(B)evaluate the
			 advisability of making available voluntary community-based flood insurance
			 policies to communities, subdivisions of communities, and areas of residual
			 risk.
					(3)ConsultationIn
			 conducting the study required under paragraph (1), the Administrator may
			 consult with the Comptroller General of the United States, as the Administrator
			 determines is appropriate.
				(b)Report by the
			 Administrator
				(1)Report
			 requiredNot later than 18
			 months after the date of enactment of this Act, the Administrator shall submit
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report that
			 contains the results and conclusions of the study conducted under subsection
			 (a).
				(2)ContentsThe
			 report submitted under paragraph (1) shall include recommendations for—
					(A)the best manner to
			 incorporate voluntary community-based flood insurance policies into the
			 National Flood Insurance Program; and
					(B)a strategy to
			 implement voluntary community-based flood insurance policies that would
			 encourage communities to undertake flood mitigation activities, including the
			 construction, reconstruction, or improvement of levees, dams, or other flood
			 control structures.
					(c)Report by
			 Comptroller GeneralNot later
			 than 6 months after the date on which the Administrator submits the report
			 required under subsection (b), the Comptroller General of the United States
			 shall—
				(1)review the report
			 submitted by the Administrator; and
				(2)submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report that
			 contains—
					(A)an analysis of the
			 report submitted by the Administrator;
					(B)any comments or
			 recommendations of the Comptroller General relating to the report submitted by
			 the Administrator; and
					(C)any other
			 recommendations of the Comptroller General relating to community-based flood
			 insurance policies.
					5.Amendments to National
			 Flood Insurance Act of 1968
			(a)Adequate
			 progress on construction of flood protection systemsSection
			 1307(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is
			 amended by inserting after the second sentence the following:
			 Notwithstanding any other provision of law, in determining whether a
			 community has made adequate progress on the construction, reconstruction, or
			 improvement of a flood protection system, the Administrator shall not consider
			 the level of Federal funding of or participation in the construction,
			 reconstruction, or improvement..
			(b)Communities
			 restoring disaccredited flood protection systemsSection 1307(f)
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(f)) is amended in
			 the first sentence by striking no longer does so. and inserting
			 the following: no longer does so, and shall apply without regard to the
			 level of Federal funding of or participation in the construction,
			 reconstruction, or improvement of the flood protection system..
			6.Affordability
			 studySection 100236 of the
			 Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126
			 Stat. 957) is amended—
			(1)in subsection
			 (c), by striking Not and inserting the following: Subject
			 to subsection (e), not;
			(2)in subsection
			 (d)—
				(A)by striking
			 Notwithstanding and inserting the following:
					
						(1)National Flood
				Insurance
				FundNotwithstanding
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Other funding
				sourcesTo carry out this section, in addition to the amount made
				available under paragraph (1), the Administrator may use any other amounts that
				are available to the Administrator.
						;
				and
				(3)by adding at the
			 end the following:
				
					(e)AlternativeIf
				the Administrator determines that the report required under subsection (c)
				cannot be submitted by the date specified under subsection (c)—
						(1)the Administrator
				shall notify, not later than 60 days after the date of enactment of this
				subsection, the Committee on Banking, Housing, and Urban Affairs of the Senate
				and the Committee on Financial Services of the House of Representatives of an
				alternative method of gathering the information required under this
				section;
						(2)the Administrator
				shall submit, not later than 180 days after the Administrator submits the
				notification required under paragraph (1), to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives the information gathered using the
				alternative method described in paragraph (1); and
						(3)upon the
				submission of information required under paragraph (2), the requirement under
				subsection (c) shall be deemed
				satisfied.
						.
			7.Facilities in
			 coastal high hazard areas
			(a)DefinitionsIn
			 this section—
				(1)the term
			 coastal high hazard area has the same meaning as in section 9.4 of
			 title 44, Code of Federal Regulations, or any successor thereto;
				(2)the term
			 eligible entity means an entity that receives a contribution under
			 section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5172);
				(3)the term
			 essential to a community's recovery means, with respect to a
			 structure or facility, that the structure or facility is associated with the
			 basic functions of a local government, including public health and safety,
			 education, law enforcement, fire protection, and other critical government
			 operations; and
				(4)the term
			 major disaster means a major disaster declared by the President
			 under section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5170).
				(b)Regulations
				(1)Substantial
			 improvementsNotwithstanding section 9.4 of title 44, Code of
			 Federal Regulations, an action relating to a structure or facility located in a
			 coastal high hazard area for which an eligible entity received a contribution
			 under section 406 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5172) shall be deemed to be a substantial
			 improvement for purposes of part 9 of title 44, Code of Federal
			 Regulations, if—
					(A)the action
			 involves the replacement of a structure or facility that—
						(i)was
			 located in the coastal high hazard area before the incident that caused the
			 structure or facility to be totally destroyed; and
						(ii)is
			 essential to a community's recovery from a major disaster;
						(B)there is no
			 practicable alternative to locating a replacement structure or facility in the
			 coastal high hazard area;
					(C)the replacement
			 structure or facility conforms to the most recent Flood Resistant Design and
			 Construction standard issued by the American Society of Civil Engineers, or any
			 more stringent standard approved by the Administrator; and
					(D)the eligible
			 entity develops evacuation and emergency response procedures to reduce the risk
			 of loss of human life and operational disruption from a flood.
					(2)Relocation
					(A)Relocation
			 requiredThe amendments under paragraph (1) shall provide that if
			 the Administrator determines that there is a practicable alternative to the
			 original site of a structure or facility described in paragraph (1) that is
			 outside the coastal high hazard area and that provides better protection
			 against the flood hazard or other hazards associated with coastal high hazard
			 areas, the replacement structure or facility shall be relocated to the
			 alternative site.
					(B)RelocationIf
			 a replacement structure or facility is relocated under subparagraph (A), the
			 original site for the destroyed structure or facility shall be deed restricted
			 in conformance with part 80 of title 44, Code of Federal Regulations.
					(C)No
			 relocationIf a replacement structure or facility is rebuilt at
			 the same location, the eligible entity shall set aside an alternative parcel of
			 land in the coastal high hazard area of equal or greater size, to be deed
			 restricted in conformance with part 80 of title 44, Code of Federal
			 Regulations, that the Administrator determines—
						(i)provides better
			 protection against floods; or
						(ii)promotes the
			 restoration of natural and beneficial functions of coastal floodplains,
			 including protection to endangered species, critical habitat, wetlands, or
			 coastal uses.
						(3)ApplicabilityThis
			 section shall apply with respect to any major disaster declared on or after the
			 date of enactment of this Act.
				
